DECISION
This case was begun in the year 1904 by Tago, Fepuliai, Tia, Tafea, Maata, Muafono, Tuatoo, Ufagafa, as plaintiffs against Faumuina Tuita. The original complaint was not signed by any of the above-named persons. A memorandum on the complaint, dated March 23rd, 1907, is as follows: — “Tuita says all dead except Muafono”, signed with the initials of the Judge of the High Court at that time.
When the case was called for trial, it developed that neither the plaintiffs or the defendant was present. The original plaintiffs were dead, and some of their successors appeared and requested permission to prosecute the complaint. The defendant Faumuina Tuita sent a communication to the Court stating that he was ill and unable to attend Court, and asked that the present holder of the name Faumuina be permitted to conduct the trial, on behalf of Faumuina Tuita and the name “Faumuina”.
In view of the long time this case has been awaiting trial, the Court permitted the plaintiffs to be substituted *202for the original plaintiffs and the present holder of the name Faumuina was allowed to defend the interests of .the name Faumuina. The Court investigated the matter very carefully before entering upon this trial, and was satisfied that the above claimants were the proper representatives of the original parties to .the suit. The plaintiffs before the Court in this trial, united in their opposition to Faumuina Tuita and the name “Faumuina” as did the original plaintiffs.
The case involved two pieces of land located in the Village of Alofau, known respectively as “Asosama” and “Faleteine”. Faumuina Tuita as ruling chief of Alofau had claimed absolute ownership of these lands, and the land Asosama had been leased by him to one William Howden prior to the establishment of this Government and during the year 1900, a formal lease was entered into regarding this land which was duly recorded in Volume 1 of Native Leases folios 11 to 14. Howden subsequently left this land, and according to the testimony of Faumuina, this lease is not at present in force.
In the year 1904, Faumuina leased the land “Faleteine” to one H. J. Moors — or as appears from .the wording of the lease — that part of Faleteine, known as “Fale Sa” which was duly recorded in the same Volume of Native Leases at folios 169 to 173. The plaintiffs then commenced this suit to determine the rights of Faumuina on these two pieces of land. In January, 1905, this lease was transferred by H. J. Moors to E. H. Partridge, recorded in Volume 1 of Miscellaneous at folios 128 and 129. Partridge is still living on the land. Following the precedent of this Court in the case of Sapela v. Mageo, 1 A.S.R. 124 (1905), the Court eliminated Partridge from this case, especially as the lease was a distinctly advantageous one to whomsoever should be decreed to be the rightful owner.
*203There is no doubt but that Faumuina has for a very long period of years consistently and actively asserted his title to and held possession of the land Asosama. In the year 1897, William Howden was invited to come to Alofau by Faumuina and live on the land Asosama. Plaintiffs admit that at first they acquiesced as Howden’s wife was related to the name “Fepuliai” through which they claimed the land. Later, in the year 1899, the plaintiffs, evidently instigated by foreign influence, notified Howden to leave the land “Asosama” stating that it was his own fault that he did not obtain a lease on the land. At the beginning of this Government, Howden promptly repaired this fault (if it was one), and his lease was duly recorded as stated supra.
The land was originally owned by one Fepuliai, together with all other lands of Alofau, but the evidence tends to show that at some time in the dim past the people of the village transferred their allegiance and the over-lordship of their lands to one Faumuina, who came here from Upolu. Since that time, Faumuina has exercised his Samoan “pule” over this land, and has occupied and used it continuously, with but slight interruption.
The primary claim of plaintiffs is based upon the ownership of Fepuliai to both pieces of land, descending down to plaintiffs. The continued use and occupation of the land Asosama by Faumuina together with his acknowledged overlordship tends to rebut plaintiff’s claim and the Court is convinced that the long period that he has asserted his title to Asosama will estop this Court from investigating the equities of the alleged transfer, or seizure, of the land, at the time Faumuina came over from Upolu.
The land Faleteine stands on a wholly different footing. For many years, presumably as far back as the advent of Faumuina to Alofau, the right of Faumuina to the land Faleteine was steadily denied and disregarded. There is some evidence tending to show that some chiefs were *204brought from the village of Aua to live upon the land Faleteine, but if this be true, it is unquestionable that they repudiated Faumuina’s claim to this piece of land, setting up the superior title of Fepuliai, acknowledging the latter name as the source of their right to remain on the land. If, at .the time that the people of Alofau transferred their allegiance to Faumuina, the descendants of Fepuliai and their successors and privies continued to live upon such land and to cultivate such land as they had lived upon and used prior to the coming of Faumuina from Upolu, and have from that time down to the present time, refused to acknowledge Faumuina’s “pule” over such land — notwithstanding the ancient transfer or seizure, as the case may be, the descendants of Fepuliai and their privies are the rightful owners of such lands at .the present time, and from a review of all testimony the Court finds that the preponderance of evidence warrants a finding that these are the facts regarding the possession and use by the plaintiffs of the land Faleteine.
Let a decree, therefore, issue from this Court, vesting the title to the land Faleteine in the plaintiffs, and vesting the title of the land Asosama in the defendant.
Costs are assessed at $80 — $50 to be paid by defendants and $30 by the plaintiffs.